Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1, 3-11, 13-26 have been examined. Claims 1, 11, 20 have been amended. Claim 2, 12 have been previously canceled.  Claims 25-26 have been added. 
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinnebusch (US. 20020055419A1)  in view of Zhou et al. (US. 20130146659A1) and further in view of Nolan et al. (US. 20080104104A1 hereinafter Nolan) and further in view of Jung et al. (US 20090144132A1).

With respect to claim 1, Hinnebusch teaches a computer-based system for measuring health-related activity, the computer-based system comprising: 
419; Para 0225: processor of the exercise equipment and accesses the exercise schedule for the user via a server) to periodically perform  
accessing information for a wearable sensor that a participant has previously purchased using a scheduled periodic payment (‘419; Para 0021: use a heart rate monitor and other sensors to measure physical exertion; Para 0052: the user exercising choosing to use a heart rate monitor and/or other sensors to measure physical exertion.; Para 0191: system tracks fees and dues owed by gyms users, issues invoices, and manages account balances construed as scheduled periodic payments); 
Hinnebusch does not disclose, but Zhou teaches 
calculating a defined health-related activity target with an associated discount to the scheduled periodic payment owed by the participant for the wireless wearable sensor; the defined health-related activity including heart rate data of the participant measured by the wireless wearable sensor (‘659; Para 0016 being worn on the wrist, thewearable personal digital WPD device provides for convenient carrying in many situations and environments, such as physical activity, Para 0021: The WPD device may sense biometric data associated with the user (blood pressure, pulse, heart rate, and so forth) using one or more sensors and/or receive data on user movements heart rate monitoring and facilities payment related to a payment account of the user, payment amount, bank of the payment account, and so forth. Thus, the user may make a payment by showing a barcode encoding payment data that may be scanned, for example, by a barcode scanner instead of a payment card in a retail environment. Personal data associated with the user may include a ticket, a boarding pass, a coupon, Para 0060); 
accessing information on the scheduled periodic payment being made for the wireless wearable sensor by the participant (‘659; Abstract; Para 0060: access to payment); 
receiving data of physical activity from a variety of different data sources including heart rate data of the participant measured by the wireless wearable sensors (‘659; Para 0016: Being worn on a wrist, the WPD device may provide for convenient carrying in many situations and environments, such as physical activity, sports, travels, leisure time, and so forth ).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of claimed invention to incorporate wearable personal device of Zhou into wearable device of Hinnebusch and the motivation is to provide the technique of discount payment of health related activities through multiple equipment devices. 
Hinnebusch/Zhou does not, Nolan teaches   
converting the data accessed from the variety of different data sources in a variety of formats using application programming interface (API) integration into a useable format (‘104; Para 0007: data stored in the health integration network can be a health and/or fitness record; these records can comprise a plurality data items such as blood pressure readings, insurance information, prescriptions, family history, personal medical history, diagnoses, allergies, X-rays, blood tests, etc. Additionally, the data can be fitness related, such as exercise routines, exercise goals, diets, virtual expeditions based on exercise routines, competitions, and the like, for example. The schema facilitates storing the data in a common format for subsequent retrieval, modification, and other access using application programming interface API);  
storing the data in the useable format into the memory (‘104; Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of claimed invention to incorporate system of Hinnebusch/Cohen with the technique of health integration platform schema of Nolan and the motivation is to provide the technique of payment of health related activity through the mobile device. 
:
Hinnebusch/Zhou /Nolan does not, but Martino teaches 
calculating a progress of the participant meeting the defined health-related activity target based on the data recorded; automatically applying the associated discount to the scheduled periodic payment owed by the participant for the wireless wearable sensor based on the progress that has been calculated (‘132; Para 0079: may include categories such as income/salary, budget schedule, demographic data, biographical information, educational level, financial, and financial account experience. As an additional example, virtual credit parameters 318 may include categories such as interest rates, variable interest, fixed interest, credit limit, penalties, late payment fee, minimum periodic payment, payment due date, method of payment, cash advance, balance transfers, and account checks; Para 0104: processes, systems and apparatus including accounts allowing carry-forward balance, accounts requiring full payment, debit cards, accounts with free benefits, accounts with extra-cost benefits, accounts providing discount promotions, cash advance accounts, accounts with beneficial links )(‘163; page/lines 21/32-22/12: a user may have an account associated with band 612 and enrolls in a participatory fitness program that, upon achieving certain milestones, results in the receipt of an award or promotion. For example, sensor 614 may detect that a user has associated his account with a program to receive a promotional discount towards the purchase of a portable Bluetooth® communications headset. However, using band 612, a 10 kilometer run at an 8-minute and 30-second per mile pace. Upon first detecting the completion of this event using input from, for example, a GPS sensor (not shown, but implementable as sensor 614), a pedometer, a clock, and an accelerometer, band 612 may be configured to send a signal or data via a wireless connection (i.e., data connection 642) to award system 654, which may be configured to retrieve the desired promotion from another database (e.g., a promotions database, an advertisement server, an advertisement network, or others) and then send the promotion electronically back to band 612 for further display or use (e.g., redemption) on a device in data connection with band 612 (not shown). Other examples of the above-described device types and other device types not shown or described may be implemented and are not limited to those provided;  
sending an update with the associated discount to the scheduled periodic payment owed by the participant (‘132; Para 0079); and 
displaying on a of a wireless handheld device of the participant the progress by the participant which has been calculated (‘132; Para 0215: FIG. 41 is a high level flow chart for an exemplary process 1405 wherein an embodiment provides for establishing that a category of products and/or services and/or items and/or activities, which is a category of interest to the real-world entity, is related to a topic in a virtual world environment (block 1406). The process may further include making arrangements for real-world informational data, which pertains to such category, to be displayed or distributed to the participant or the player who engages in the virtual world environment in some participation activity involving the topic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of claimed invention to incorporate follow-up contacts with virtual world participantsof Jung into the system of Hinnebusch/Zhou /Nolan and the motivation is to provide the technique of payment of health related activity through the mobile device

Claim 11 and 20 are rejected as the same reason with claim 1. 

With respect to claim 3, the combined art teaches the computer-based system of claim 1, Hinnebusch discloses wherein the wearable sensors for measuring a participant’s activity includes a geographic location of the participant (‘419; Para 0256). 

Claim 13 is rejected as the same reason with claim 3. 

With respect to claim 4, the combined art teaches the computer-based system of claim 1, Martino discloses wherein the hardware processor to execute program instructions to periodically perform further includes: accessing social media information to determine the health-related activity; and calculating a progress of the participant meeting the defined health-related activity target based on the data recorded, the social (‘163; Fig. 5E illustrating a social media networking-related activities). 

Claim 14 is rejected as the same reason with claim 4. 

With respect to claim 5, the combined art teaches the computer-based system of claim 4, Martino discloses wherein the accessing social media information to determine the health-related activity includes verification by others in a group of social media information (‘163; Fig. 5E illustrating a social media networking-related activities). 

Claim 15 is rejected as the same reason with claim 5. 

With respect to claim 6, the combined art teaches the computer-based system of claim 1, Hinnebusch discloses wherein the hardware processor to execute program instructions to periodically perform further includes:  accessing participation in a training by an employer or third party; and calculating a progress of the participant meeting the defined health-related activity target based on the data recorded, the participation in the training, and the defined health-related activity target that has been selected (‘419; Para 0083). 

Claim 16 is rejected as the same reason with claim 6. 

With respect to claim 7, the combined art teaches the computer-based system of claim 1, Hinnebusch discloses wherein the hardware processor to execute program instructions to periodically perform further includes: accessing participation in a fitness program including a duration of the fitness program, a frequency of the fitness program, an amount of resistance provided by a machine in the fitness program, and maximum heart rate achieved during the fitness program; and calculating a progress of the participant meeting the defined health-related activity target based on the data recorded, the participation in the fitness program, and the defined health-related activity target that has been selected (‘419; Paras 0013-0016)). 

Claim 17 is rejected as the same reason with claim 7. 

With respect to claim 8, the combined art teaches the computer-based system of claim 1, Hinnebusch discloses wherein the hardware processor to execute program instructions to periodically perform is performed daily (‘419; Para 0204).
 
Claim 18 is rejected as the same reason with claim 8. 

With respect to claim 9, the combined art teaches the computer-based system of claim 1, Hinnebusch discloses wherein the hardware processor to execute program instructions to periodically perform is performed weekly (‘419; Para. 0203).
 
Claim 19 is rejected as the same reason with claim 9. 

With respect to claim 10, the combined art teaches the computer-based system of claim 1, Hinnebusch discloses wherein the sending an update to the display of the wireless handheld device with the progress which has been calculated, the defined health-related activity target, and the data recorded by the wearable sensors (‘419 Parsa 0024, 0052, 0056).  

With respect to claim 21, the combined art teaches the computer-based system of claim 1, Martino discloses wherein the calculating a progress of the participant meeting the defined health-related activity target based on the data recorded and the defined health-related activity target that has been selected along with the status level associated with the participant further includes a health insurance product that the participant is enrolled and the status level indicates a degree of participation in a wellness program , whereby each status level causes a different associated discount to be applied (‘163; page/lines 21/32-35: a user may have an account associated with band 612 and enrolls in a participatory fitness program that, upon achieving certain milestones, results in the receipt of an award or promotion).

 Claim 22 is rejected as the same reason with claim 21.  

With respect to claim 23, the combined art teaches the computer-based system of claim 1, Hinnebusch discloses wherein the progress includes a graphic indicating a percentage of a goal achieved, a time remaining to achieve the goal, and the associated discount to the scheduled periodic payment owed (‘419; Para 0191).
Claim 24 is rejected as the same reason with claim 22. 

With respect to claim 25, the combined art teaches the computer-based system of claim 1, Jung discloses wherein the displaying on a wireless handheld device of the participant with the progress which has been calculated, includes displaying the associated discount to the scheduled periodic payment owed by the participant (‘132; Paras 0079, 0104).  

With respect to claim 26, the combined art teaches the computer-based system of claim 1, further comprising: receiving from the participant, without using the wireless wearable sensor, the scheduled periodic payment, including any automatically applied associated discount (‘132; Abstract).


Response to Arguments 
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references of Jung being used in the current rejection.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686